                                                                        USDCSDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                           DATEF-1L-ED
                                                                                  _ :_\l'J-:
                                                                                         - ~---r-+-
                                                                                                 fuij.
                                                                                                   -   o
                                                                                                       -
                                                         X


UNITED STATES OF AMERICA
                                                              CONSENT PRELIMINARY ORDER
              -    V .    -                                   OF FORFEITURE AS TO
                                                              SPECIFIC PROPERTY/
HICHAM KABBAJ ,                                               MONEY JUDGMENT

                                 Defendant .                  20 Cr . 8 (RMB)

                                                -   -    X


              WHEREAS , on or about January 3 , 2020 , HICHAM KABBAJ (the

" defendant " ) ,        was charged in a one - coun t                Information ,        2 0 Cr .   8

(RMB)    (the " Information " ) , with wire fraud , in violation of Title

18 , Un i ted States Code , Sections 1343 and 2 (Count One) ;

              WHEREAS ,           the        Information         included        a        forfeiture

allegation as to Count One of the Information , seeking forfeiture

to the United States ,                pursuant to Title 18 ,            United States Code ,

Section     981 (a) (1) (C)           and Title         28   United   States     Code ,      Section

246l(c) ,    of          any    and    all    property ,       real     and    personal ,        that

constitutes or is derived from proceeds traceable to the commission

of said offense ,              including but not limited to a sum of money in

United      States            currency   representing           the     amount       of    proceeds

traceable     to         the    commission of           said offense      and the         following

specific property :

              a.         772 9 Eden Ridge Way ,              Palm Beach Gardens ,            Florida
                         334 12 , and

             b.          663 Lakeshore Drive , Hewitt , New Jersey 07421 ;
                  WHEREAS , on or about January 3 , 2020 , the defendant pled

guilty       to    Count      One    of     the      Information ,     pursuant       to    a    plea

agreement with the Government , wherein the defendant admitted the

forfeiture allegation with respect to Count One of the Information

and agreed to forfeit , pursuant to Title 21 , United States Code ,

Section 981 (a) (1) (C)             and Title 28 ,          United States Code ,           Section

2461(c) ,     a sum of money equal to $6 , 051 , 453 . 43 in United States

currency ,        representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Information ;

and   (ii)    all right ,           title and interest of the defendant in the

fol l owing        specific     property :           7729   Eden   Ridge    Way ,    Palm       Beach

Gardens , Florida 33412 ; and 663 Lakeshore Drive , Hewitt , New Jersey

07421 ; and

                  WHEREAS , the defendant consents to the entry of a money

judgment in the amount of $6 , 051 , 453 . 43 in United States currency

representing          the     amount      of      proceeds    traceable       to    the    offense

charged       in     Count     One     of      the    Information      that    the     defendant

personally obtained ;

                  WHEREAS ,     the         defendant        further       consents        to    the

forfe i ture of all his right , tit l e and interest in the following

assets :

                    a . all that lot or parcel of land , together with its
                        building , appurtenances , improvements , fixtures ,
                        attachments and easements , located at 7729 Eden
                        Ridge Way , Palm Beach Gardens , Florida 33412 ;
                 b . all that lot or parcel of            land , together with its
                     building , appurtenances ,          improvements , fixtures ,
                     attachments and easements ,         located at 663 Lakeshore
                     Drive , Hewitt , New Jersey         07421 ;

                 c . all monies and funds contained in Bank of America
                     in account number 483002187386 , held in the name of
                     " Interactive Systems " and a l l   funds traceable
                     thereto , including accrued interest ;


                 d. all monies and f u nds contained in Bank of America
                    in account number 9434027287 , held in the name of
                    " HICHAM KABBAJ " and al l funds traceable thereto ,
                    including accrued interest ;


                 e . all monies a n d funds contained in Bank of America
                     in account number 483067255156 , held in the name of
                     " HICHAM KABBAJ" and all funds traceable thereto ,
                     includ i ng accrued interest ; and


                 f . all cash i er ' s checks to HICHAM KABBAJ with the
                     follow i ng      numbers   1516108211 ,   1516108212 ,
                     1516108213 , 1516108214 , 1516108215 , 1516108216


(c .   through   f .,   the   " Cash   Property " )    and    (a .   through   f .,   the

" Specific Property " ) , which constitutes proceeds traceable to the

commission of the offense charged in Count One of the Information ;

            WHEREAS , the defendant admits that , as q result of acts

and/or omissions of the defendant , the proceeds traceable to the

offense charged in Count One of the Information that the defendant

personally obtained cannot be located upon the exercise of due

d i ligence , with the exception of the Specific Property ; and

            WHEREAS ,     p u rsuant    to   Ti t le   21 ,   United    States    Code ,

Section 853 (g) , and Rules 32 . 2 (b) (3) , a n d 32 . 2 (b) (6) of the Federal
Rules      of   Criminal       Procedure ,     the   Government       is   now    entitled ,

pending any assertion of third - party claims , to reduce the Specific

Property to its possession and to notify any and all persons who

reasonably appear to be a                potential claimant of their interest

herein ;

                IT IS HEREBY STIPULATED AND AGREED , by and between the

United States         of America ,       by    its   attorney Geoffrey           S.    Berman ,

United States Attorney , Assistant United States Attorneys , Ni Qian

and Andrew Rohrbach of counsel , and the defendant , and his counsel ,

David Stern , Esq ., that :

                1.    As a result of the offense charged in Count One of

the    Information ,      to    which    the    defendant      pled    guilty ,       a   money

judgment in the amount of $6 , 051 , 453 . 43 in United States currency

(the    " Money      Judgment " ) ,     representing     the    amount      of        proceeds

traceable to the 6ffense charged in Count One of the Information

that the defendant personally obtained ,                 shall be entered against

the defendant .

                2.    As a result of the offense charged in Count One of

the Information ,        to which the defendant pled guilty ,                    all of the

defendant ' s right , title and interest in the Specific Property is

hereby forfeited to the United States for disposition in accordance

with the law , subject to the provisions of Title 21 , United States

Code , Section 853 .
              3.     Pursuant to Rule 32. 2 (b) ( 4) of the Federal Rules of

Criminal Procedure ,        this Consent Preliminary Order of Forfeiture

as    to    Specific      Property/Money           Judgment     is     final   as   to     the

defendant , HICHAM KABBAJ , and shall be deemed part of the sentence

of    the   defendant ,     and     shall     be    included      in    the    judgment     of

conviction therewith.

              4.     The    total     value    of    the   Cash      Property    remaining

after adjudication of any third-party claims and forfeited to the

Government     pursuant      to   a   final    order of         forfeiture      (the     "Cash

Remainder " ) shall be applied to partial satisfaction of the Money

Judgment .

              5.     All further payments to the remaining balance of

the Money Judgment , after applying the value of the Cash Remainder ,

shall be made by postal money order , bank or certified check , made

payable to the Department of Treasury ,                    and delivered by mail to

the United States Attorney ' s Office , Southern District of New York,

Attn :     Money    Laundering      and   Transnational          Criminal      Enterprises

Unit , One St. Andrew ' s Plaza , New York , New York 10007 and shall

indicate the defendant ' s name and case number .

              6.     The Department of Treasury is authorized to deposit

the      payments    on    the    Money     Judgment       in   the     Treasury       Assets

Forfeiture Fund , and the United States shall have clear title to

such forfeited property .
              7.         Upon entry of this              Consent        Preliminary Order of

Forfeiture         as     to     Specific       Property /Money         Judgment ,    the    United

States   (or its designee)                   is hereby authorized to take possession

of the Specific Property and to hold such property in its secure

custody and control .

              8.         Pursuant to Title 21 ,                United States Code ,         Section

853(n)(l) ,        Rule        32 . 2(b)(6)      of   the      Federal    Rules      of    Criminal

Procedure ,        and         Rules    G(4)    (a) (iv) (C)     and     G(S)   (a) (ii)    of     the

Supplemental Rules for Certain Admiralty and Maritime Claims and

Asset Forfeiture Actions , the United States is permitted to publish

forfeiture          notices             on      the      government             internet         site ,

www . forfeiture . gov .           This site incorporates the forfeiture notices

that have been traditionally published in newspapers . The United

States forthwith shall publish the internet ad for at least thirty

(30)   consecutive             days .        Any person ,       other    than    the defendant,

claiming interest in the Specific Property must file a Petition

within sixty            (60)    days from the first day of publication of the

Notice on this official government internet web site , or no later

than thirty - five              ( 35)   days    from the mailing of              actual     notice ,

whichever is earlier .

              9.         The published notice of forfeiture shall state that

the petition (i) shall be for a hearing to adjudicate the validity

of the petitioner ' s               alleged interest            in the Specific Property ,
(ii)   shall be signed by the petitioner under penalty of perjury ,

and (iii) shall set forth the nature and extent of the petitioner ' s

right ,     title or interest in the Specific Property ,              the time and

circumstances of the petitioner ' s acquisition of the right , title

and    interest       in    the   Specific    Property ,    any   additional   facts

supporting the petitioner ' s claim , and the relief sought , pursuant

to Title 21 , United States Code , Section 853(n) .

              10 .     Pursuant to 32.2 (b) (6) (A) of the Federal Rules of

Criminal Procedure , the Government shall send notice to any person

who reasonably appears to be a potential claimant with standing to

contest the forfeiture in the ancillary proceeding .

              11.      Upon   adjudication     of   all    third-party   interests ,

this Court will enter a Final Order of Forfeiture with respect to

the Specific Property pursuant to Title 21 ,                  United States Code ,

Section 853 (n) ,          in which all interests will be addressed .             All

Specific Property forfeited to the United States under a                       Final

Order of Forfeiture shall be applied towards the satisfaction of

the Money Judgment .

              12 .     Pursuant to Title 21 ,       United States Code ,    Section

853 (p) ,    the     United States    is     authorized to    seek   forfeiture    of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment .
           13 .   Pursuant to Rule 32 . 2(b) (3) of the Federal Rules of

Criminal   Procedure ,     the   United      States    Attorney ' s     Office    is

authorized to conduct any discovery needed to identify , locate or

dispose    of     forfeitable       property ,        including       depositions ,

interrogatories ,   requests     for    production      of   documents     and   the

issuance of subpoenas .

           14 .   The Court shall retain jurisdiction to enforce this

Consent    Preliminary      Order      of    Forfeiture      as    to     Specific

Property/Money Judgment , and to amend it as necessary , pursuant to

Rule 32 . 2 of the Federa l Rules of Criminal Procedure .

           15 .   The    Clerk   of    the    Court     shall     forward    three

certified copies of this Consent Preliminary Order of Forfeiture

as to Specific Property/Money Judgment to Assistant United States

Attorney Alexander J . Wilson , Co - Chief of the Money Laundering and

Transnational Criminal Enterprises Unit , United States Attorney ' s

Office , One St . Andrew ' s Plaza , New York , New York 10007 .
            16 .   The   signature   page   of   this   Consent   Preliminary

Order of Forfeiture as to Specific Property/Money Judgment may be

executed in one or more counterparts , each of which will be deemed

an original but all of which together will constitute one and the

same instrument .

AGREED AND CONSENTED TO :

GEOFFREY S . BERMAN
United States Attorney for the
Southern District of New York



By :          /   ~
       NI QIAN/ANDREW ROHRBACH
                                                        1/~1,?t?
                                                        DATE
       Assistant United States Attorney
       One St . Andrew ' s Plaza
       New York , NY 1 0007
       (212)637 - 2364/2345




By :                                                    ~l/~~--20 0
                                                        DATE


By :   Jt~c\,r;_'V'> ~\ -
       DAVID STERN , ESQ .
                                                        . \rJ,(-:,\)
                                                        ~
       Attorney for Defendant
       Rothman , Schneider , Soloway & Stern , LLP
       100 Lafayette Street , Suite 501
       New York , NY 10013




HONORABLE RI CHARD M. BERMAN
UNITED STATES DISTRICT JUDGE
                                                        DAd~,/~o~o
